 1   Zachary M. Best, SBN 166035
     MOORE LAW FIRM, P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   Email: service@mission.legal
 5   Attorneys for Plaintiff
     Jose Acosta
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   JOSE ACOSTA,                                   )   No. 1:18-cv-00509-LJO-SKO
                                                    )
12                  Plaintiff,                      )   STIPULATION FOR CONTINUANCE OF
                                                    )   MANDATORY SCHEDULING
13          vs.                                     )
                                                    )   CONFERENCE; ORDER
14   CITI TIRE LLC, et al.;                         )
                                                    )   (Doc. 17)
15                                                  )
                    Defendants.
                                                    )
16                                                  )
                                                    )
17
18
19          WHEREAS, a Mandatory Scheduling Conference in this matter is set for January 10,
20   2019 (Dkt. 13);
21          WHEREAS, Plaintiff Jose Acosta (“Plaintiff”), and Defendants, Citi Tire LLC and
22   Lucinda Yer Cha, Trustee of the Soua Cha Family Trust (“Defendants,” and together with
23   Plaintiff, “the Parties”), are engaged in settlement negotiations and are hopeful that a full
24   settlement can be reached informally, and desire to conserve attorney’s fees and conserve Court
25   resources;
26          NOW, THEREFORE, the Parties, by and through their respective counsel, stipulate to a
27   continuance of the Mandatory Scheduling Conference currently set for January 10, 2019 to a date
28   at the Court’s convenience on or after February 11, 2019.


             STIPULATION FOR CONTINUANCE OF MANDATORY SCHEDULING CONFERENCE;
                                          ORDER

                                                  Page 1
 1   Dated: January 4, 2019                                    MOORE LAW FIRM, P.C.
 2
 3                                                             /s/ Zachary M. Best
                                                               Zachary M. Best
 4                                                             Attorneys for Plaintiff,
                                                               Jose Acosta
 5
 6
     Dated: January 4, 2019                                    /s/ Bruce A. Neilson
 7                                                             Bruce A. Neilson
                                                               Attorney for Defendants
 8
                                                               Citi Tire LLC and Lucinda Yer Cha,
 9                                                             Trustee of the Soua Cha Family Trust

10
11
12
13                                                ORDER

14            The parties having so stipulated and good cause appearing,
15            IT IS HEREBY ORDERED that Mandatory Scheduling Conference currently set for
16   January 10, 2019 is CONTINUED to March 14, 2019, at 10:15 AM in Courtroom 7, before
17   Magistrate Judge Sheila K. Oberto. The parties are to file their Joint Scheduling Report no
18   later than seven days prior to the conference.
19
20   IT IS SO ORDERED.
21
     Dated:      January 7, 2019                                       /s/   Sheila K. Oberto         .
22                                                        UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28


               STIPULATION FOR CONTINUANCE OF MANDATORY SCHEDULING CONFERENCE;
                                            ORDER

                                                      Page 2
